EXHIBIT PRESS RELEASE SOURCE: WPCS International Incorporated WPCS Acquires Wind Energy Infrastructure Company EXTON, PA - (PR Newswire - First Call) - June 30, 2008) WPCS International Incorporated (NASDAQ: WPCS), a leader in design-build engineering services for specialty communication systems and wireless infrastructure, has announced that it has completed the acquisition of the assets of Lincoln Wind LLC of Bettendorf, Iowa. The purchase price was $400,000 in cash. Founded in 2006, Lincoln Wind is an engineering company focused on the implementation of meteorological towers that measure the wind capacity of geographic areas prior to the construction of a wind farm. The tower has an anemometer connected to a data collection device that transmits via wireless to a central monitoring station that measures wind performance. The tower is powered by solar energy.
